                 Case 20-00107                       Doc 27          Filed 05/18/20 Entered 05/18/20 13:58:21                     Desc Main
                                                                       Document     Page 1 of 7
 Fill in this information to identify your case:
 Debtor 1               Kirk C. Bear
                              First Name            Middle Name             Last Name
 Debtor 2            Jennifer R. Bear
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF IOWA                                             Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 20-00107                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$840.72 per Month for 40 months
$1,111.67 per Month for 20 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 20-00107                       Doc 27             Filed 05/18/20 Entered 05/18/20 13:58:21                     Desc Main
                                                                          Document     Page 2 of 7
 Debtor                Kirk C. Bear                                                                       Case number     20-00107
                       Jennifer R. Bear


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $55,862.20.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               2016 Chevrolet
                               1500 25000 miles                                            Prepetition:
 GM Financial                  Leased vehicle                                 $382.00                $0.00        0.00%                $0.00                  $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               2011 Cadillac
                               SRX 160500
 Green State                   miles                                                       Prepetition:
 Credit Union                  Automobile #2                                  $270.95                $0.00        0.00%                $0.00                  $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               526 Wilshire Ave.
                               Waterloo, IA
                               50701 Black                                                 Prepetition:
 Home Point                    Hawk County                                 $1,076.00           $7,532.00          0.00%              $684.73            $7,532.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

Official Form 113                                                                       Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 20-00107                       Doc 27          Filed 05/18/20 Entered 05/18/20 13:58:21                   Desc Main
                                                                       Document     Page 3 of 7
 Debtor                Kirk C. Bear                                                              Case number      20-00107
                       Jennifer R. Bear


3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 9.09% of plan payments; and
             during the plan term, they are estimated to total $5,077.80.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,995.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $       .
                     % of the total amount of these claims, an estimated payment of $     .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 2,068.48 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

Official Form 113                                                              Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 20-00107                       Doc 27          Filed 05/18/20 Entered 05/18/20 13:58:21                 Desc Main
                                                                       Document     Page 4 of 7
 Debtor                Kirk C. Bear                                                                  Case number   20-00107
                       Jennifer R. Bear


5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions (See Addendum)

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 Claim #6 filed by Linn Area Credit Union securing a 2016 Catalina RV is specifically not treated in the plan. The Trustee shall
 not make any payments on this claim. To the extent any payments are made on this debt, they will be made outside of the
 terms and budget of the Debtor's Chapter 13 plan either by a third party, or from sources outside of the Debtor's proposed
 budget, and beyond the Trustee's payments.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X                                                                      X
       Kirk C. Bear                                                          Jennifer R. Bear
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            May 18, 2020                                             Executed on      May 18, 2020

 X                                                                              Date     May 18, 2020
       Kevin D. Ahrenholz AT0000438
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 20-00107                       Doc 27          Filed 05/18/20 Entered 05/18/20 13:58:21              Desc Main
                                                                       Document     Page 5 of 7
 Debtor                Kirk C. Bear                                                              Case number   20-00107
                       Jennifer R. Bear

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                             $7,532.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $9,072.80

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $39,257.40

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $55,862.20




Official Form 113                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
  Case 20-00107            Doc 27        Filed 05/18/20 Entered 05/18/20 13:58:21                           Desc Main
                                           Document     Page 6 of 7


Other Provisions

      A. The debtor shall pay all disposable income to the supervision of the Trustee for payment to unsecured
      creditors.

      B. All secured creditors shall retain their lien, to the extent recognized under nonbankruptcy law, in the event of
      dismissal or conversion. All listed secured creditors, other than governmental entities, with an arrearage claim,
      failing to file a claim with the court for the arrearage prior to the later of the claims deadline or one year from the
      date of petition filing, waives the default and its claim for the arrearage, and shall treat the arrearage as paid in
      full, and treat the default as cured, and shall promptly report it accordingly. Any secured claim that is paid in full
      and/or partially discharged shall promptly release its lien and turn title to the secured asset over to debtor upon
      satisfaction of the secured portion of the debt or at the time of discharge, whichever occurs first. The amount of
      any monthly payment on any secured debt (including retirement loan repayments) that is paid in full during the
      plan, which is listed as a monthly deduction or expense on Schedules I and/or J, shall be added to disposable
      income and paid to the trustee upon payoff of the secured debt. Debtor shall renew its auto lease upon its
      expiration in order to secure transportation to ensure his vocation which serves to fund the plan. Plan payments
      will not increase upon the conclusion of Debtor’s auto lease for this reason.

      C. Debtors shall make direct payment to all secured creditors (not otherwise provided for herein) at the monthly
      contractual amount under the terms of each respective contract, beginning with the first payment due following
      the order for relief, prorated to the date of filing. Interest rates on secured debts (not otherwise provided for
      herein) shall be paid by debtor through the length of the plan at the contractual rate calculated on the date of
      filing in accordance to the respective security agreement and shall remain fixed and shall not adjust during these
      proceedings.

      D. Nondischargeable student loans, and other nonpriority nondischargeable debt shall be paid with unsecured
      creditors through the plan, and shall not be discharged upon completion of the plan, unless paid in full. Any other
      creditor, other than a governmental entity, waiving its right to file a claim hereby waives its claim, and any alleged
      debt owed to such creditor shall be discharged notwithstanding priority, secured, or nondischargable status.
      Nothing herein precludes a party in interest from asserting a claim to determine dischargeability of any debt to
      the court in the form of an adversary proceeding, or alters the provisions of Sections 523 or 1328 of the
      bankruptcy code.

      E. All lump sum payments proposed herein reflect estimates of tax refunds debtor anticipates receiving, unless
      otherwise identified herein. All claim amounts identified by debtors herein are good-faith estimates from the
      information debtor has upon the date of filing. The claims report, as filed by the Trustee and approved by the
      court (subject to reconsideration, hearing, and order), shall control. Nothing with respect to the amount of any
      claim scheduled by Debtor shall be construed to modify the rights of any secured creditor, unless otherwise
      provided for herein. Any disagreement between Debtor and Creditor as to claim amount shall be determined
      through the claims process.

      F. Debtor is hereby authorized to pay out of tax refunds those expenses necessary to pay for the preparation of
      the tax returns. In addition, if the Debtor receives a refund from one taxing authority, Debtor may use that refund
      to pay those taxes owed to the other taxing authority. The balance of the non-exempt tax refund shall be turned
      over to the Trustee.

      G. Lien Avoidance. The following liens shall be avoided pursuant to 11 U.S.C. 522(f), or other applicable sections
      of the Bankruptcy Code: None.

      H. Arrearages: Debtors propose to de-accelerate mortgage and cure mortgage arrearage and reinstate all
      delinquent loans. Upon completion of the plan and discharge, said loan shall be reinstated, and any Iowa District
      Court proceedings shall be dismissed. The first post-petition loan payments shall be tendered on or before the first
      monthly payment due date following the filing of this Plan directly from debtors to lender at the address identified
      in the Note and/or security agreement, or in accordance to past practice, or to the address of the attorney
      representing lender. Lender's refusal to post or apply timely received payments shall not be cause for debtor's
      default of post petition payments. Except in the case of post petition delinquencies, all payments shall amortize
      the post petition principal and interest of the loan for the month to which the payment corresponds, as though
      there is no delinquency, without any deduction for pre-petition late charges or other pre-petition arrearages that
      are being repaid through the plan trustee. Return of any timely received payment to debtors shall constitute
      receipt and posting by Lender for purposes of post petition payments, with credit given to debtors in the amount
      tendered. A secured creditor may obtain court approval to reject post petition payments in the event the contract
      allows. The Lender securing the first mortgage shall pay all real estate tax payments and homeowners' insurance
      premiums (the escrow payments) from payments that are being paid outside the plan (or from payments directly
Case 20-00107         Doc 27        Filed 05/18/20 Entered 05/18/20 13:58:21                         Desc Main
                                      Document     Page 7 of 7


  to the creditor from debtor within or outside the plan). In the event the contract allows the creditor to de-escrow
  the loan, the creditor shall obtain debtor’s written consent, or court approval with notice to the debtor, prior to
  doing so. The arrearage to all secured debt stated in the plan is an estimate. The claims report, as filed by the
  Trustee and approved by the court (subject to reconsideration, hearing, and order), shall control.
